Citation Nr: 9907197	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
service-connected left groin pain due to pelvic stress 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 to November 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran also sought an 
evaluation in excess of 20 percent for service-connected 
lumbosacral strain.  Thereafter, following the issuance of a 
statement of the case as to this issue in November 1994 and 
the veteran's filing of a Department of Veterans Affairs (VA) 
Form 1-9 in January 1995, the veteran communicated his 
intention to withdraw this issue from his appeal by way of a 
written statement filed in January 1999.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b) (1998).  
Consequently, the Board finds that this issue has been 
properly withdrawn and is no longer a subject for current 
appellate consideration.


FINDING OF FACT

The veteran's subjective complaints of left groin pain due to 
pelvic stress fracture is objectively supported by X-ray 
changes found by examiners to be consistent with the 
complaints; the functional impairment produced by the service 
connected left groin disorder is analogous to a tender and 
painful superficial scar based on objective demonstration, 
but not impairment of motion or atrophy of the testis.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation, but 
not higher, for left groin pain due to pelvic stress fracture 
has been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

The veteran's left groin pain due to pelvic stress fracture 
is currently evaluated at 0 percent under Diagnostic Code 
5021 for myositis which is rated on limitation of motion of 
the affected part as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (1998).

The complete atrophy of one testicle warrants a 
noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (1998).  A 20 percent rating is warranted for 
complete atrophy of both testicles.  38 C.F.R. Part 4, Code 
7523.  Evidence of removal of one testicle warrants a 
noncompensable rating.  Removal of both testes is required 
before for a 30 percent can be assigned.  38 C.F.R. § 
4.115(b), Code 7524.

A 10 percent evaluation is warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

A review of the history of this disability shows that the 
veteran was originally granted service connection for left 
groin strain, evaluated as 10 percent disabling, in a rating 
decision in January 1993, based on service medical records 
and November 1992 VA medical examination.  Service medical 
records were found to show that the veteran was examined for 
a groin strain in September 1990.  A September 1991 medical 
examination board revealed a history of a parachute injury in 
March 1990, which resulted in left groin pain and a diagnosis 
of stress reaction of the pubic bone at the origin of the 
left adductor muscles.  A physical evaluation board granted a 
10 percent evaluation for the left groin injury and 
entitlement to severance pay.  VA examination in November 
1992 revealed complaints of sharp pain in the left thigh and 
that the veteran occasionally walked with a limp.  
Examination revealed left groin pain with rotation, flexion 
and extension.

VA testes examination in April 1993 indicated that the 
veteran reported a history of pain in the groin radiating 
into the left leg.  Examination of the testes revealed 
negative findings, and a subsequent rating decision in 
October 1993 continued the evaluation for left groin strain 
at 10 percent.

VA testes examination in December 1993 revealed normal 
testicular examination and the diagnosis included history of 
left groin strain, "[n]o evidence now."  December 1993 VA 
spine examination indicated that the veteran complained of a 
groin strain while on a parachute jump which he reported was 
actually a hairline fracture of the symphysis pubis.  He also 
reported that walking at a fast pace would bother him.  No 
pain on motion was elicited at this time.

In January 1994, the regional office (RO) notified the 
veteran of its intention to reduce the veteran's evaluation 
for left groin strain from 10 percent to noncompensable.

A VA medical statement from Dr. J., dated in March 1994, 
reflects that after reviewing the veteran's claims file, Dr. 
J. concluded that the veteran's actual disability established 
in the military was a left groin pain due to muscle strain 
and pelvic stress fracture confirmed by a computed tomography 
(CT) bone scan.  Thus, this physician determined that the 
veteran's disability should be more accurately described as 
left groin pain due to stress reaction of the pubic bone at 
the origin of the adductor muscles.

VA testes examination in April 1994 indicated that the 
veteran complained of pain in the left groin area that 
radiated down the left leg.  The veteran further complained 
of the pain of left hip numbness while sleeping on the left 
side, with the pain beginning under the left groin area 
between the legs and radiating into the left foot.  There was 
also a complaint of numbness in the medial aspect of the left 
thigh, especially when flexing the hip.  The veteran reported 
that the pain was worse with hip flexion.  Objective 
examination revealed minimal tenderness in between the legs 
on the left side and only subjective evidence of pain.  X-
rays of the pelvis were interpreted to reveal minimal 
widening of the pubic symphysis and some bony irregularity on 
the medial surface of the right pubic bone.  It was noted 
that these findings were probably residuals of the old 
fracture as mentioned in the clinical history.  The overall 
diagnosis included history of left groin strain with no then-
current objective evidence, and history of fracture of the 
pelvis symphysis pubis.  The examiner further noted that the 
veteran had minimal tenderness in an area that could elicit 
pain when palpated if the fracture were previously there and 
caused a degenerative condition.

A rating decision in August 1994 changed the description of 
the subject disability to left groin pain due to pelvic 
stress fracture and finalized the reduction of the evaluation 
for the disability to noncompensable, effective from November 
1994.

VA outpatient records from November 1994 reflects that the 
veteran reported a history of testicular pain since a 
parachute jump in March 1990, in which he sustained a 
fractured pelvis.  June 1996 VA mental disorders examination 
revealed that the veteran reportedly continued to complain of 
pain associated with his pelvis fracture which was sustained 
in the service, and that he had groin pain for which he was 
being treated with Motrin.

VA joints examination in August 1997 revealed that the 
veteran reported a history of fracturing his pelvis in the 
service, and that he continued to have left groin discomfort 
with certain activities that would radiate down deep inside 
the left leg all the way to the foot.  Symptoms were 
intermittent and walking at a fast pace would aggravate his 
symptoms.  Because of this, he would avoid running or lifting 
weights over 30 pounds.  Once the ache began, it would last 
for 30 minutes.  The pain would also occur when driving with 
the left leg aggravated by the use of the clutch.  Prolonged 
sitting would also cause the ache in his groin which would 
resolve with walking.  Physical examination of the hips 
revealed no limitation of motion and no hernia was palpated 
in the left groin.  It was noted that the veteran did 
complain of some soreness to palpation on the left side of 
the symphysis pubis groin area, but that this was not a 
specific localization of tenderness.  In summary, the 
examiner found that objective examination of the veteran's 
back and pelvis revealed normal findings.  

The examiner's review of the veteran's medical file indicated 
that a bone scan from October 1995 was interpreted to reveal 
negative findings, and that a report from April 1994 
described some post-traumatic residual symphysis pubis 
changes and ostensibly some widening of the symphysis pubis.  
August 1997 X-rays of the pelvis were interpreted to reveal 
some irregularity of sclerosis of the left side of the 
symphysis pubis with unidentified etiology.  In summary, the 
examiner concluded that the veteran had some residual 
symptoms in the left pelvis with no objective evidence of 
disease.  The X-rays revealed sclerotic change in the left 
side of the pubis which would be compatible with an old 
healed injury to this area accounting for the residual 
subjective complaints.

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran indicated that activities 
such as prolonged standing and lifting would aggravate his 
groin problem (transcript (T.) at pp. 5-6).  The use of the 
clutch when driving would also aggravate his injury, as would 
golf, walking and sexual relations (T. at p. 6).  His current 
physician at the VA, Dr. H., indicated that he believed that 
the veteran's pelvis stress fracture was causing his left 
groin pain (T. at pp. 6-7).  The veteran originally injured 
his pelvis as a result of a parachuting accident in March or 
April 1990 (T. at pp. 7-8).  Thereafter, he developed pain in 
his back and groin area and he was placed on profile (T. at 
p. 8).  Sometimes, the veteran would have the groin pain 
without the back pain (T. at p. 9).  


II.  Analysis

The Board has reviewed the evidence of record and finds that 
it presents a challenging rating problem.  The veteran's left 
groin pain due to pelvic stress fracture is currently 
evaluated as noncompensable by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 for myositis which is rated 
based on limitation of affected parts.  As there was no 
objective medical evidence of limitation of motion at the 
time of the notice of the proposed reduction for this 
disability in January 1994 or the finalization of the 
reduction in August 1994, the Board agrees with the RO's 
determination that this Diagnostic Code did not provide a 
basis for a 10 percent or higher evaluation as of the August 
1994 rating decision.  The Board further finds that 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 also does not provide a basis 
for either a restored or higher rating in the there has been 
no evidence of the atrophy of both testicles as required 
under that Diagnostic Code for a compensable evaluation.  

In the Board's view, however, this case ultimately comes down 
to the question of whether the appellant's credible reports 
of pain are supported by any objective findings that would 
warrant a compensable evaluation.  In this regard, the Board 
first notes that prior to the RO's final reduction of the 
evaluation for this disability in August 1994, the April 1994 
VA testes examination revealed tenderness in between the legs 
on the left side and X-rays of the pelvis were interpreted to 
reveal minimal widening of the pubic symphysis and some bony 
irregularity on the medial surface of the right pubic bone.  
It was noted that these findings were probably residuals of 
the old fracture as mentioned in the clinical history, and 
the examiner further noted that the veteran had minimal 
tenderness in an area that could elicit pain when palpated if 
the fracture were previously there and caused a degenerative 
condition.  

Thereafter, an August 1997 VA examiner concluded that the 
veteran had some residual symptoms in the left pelvis and 
that August 1997 X-rays revealed sclerotic change in the left 
side of the pubis which would be compatible with an old 
healed injury to this area accounting for the residual 
subjective complaints.  In other words, the Board believes 
that the findings and the analysis by the examiners in April 
1994 and August 1997 point to the conclusion that the 
subjective complaints are supported by objective findings, 
particularly the X-ray changes.  Consequently, the Board 
finds that the impairment produced by the service connected 
disability is analogous to, and more nearly approximates, the 
criteria for a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Since these findings were of record 
prior to the final reduction of this disability in August 
1994, restoration of the veteran's left groin disability is 
warranted, effective from November 1, 1994.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.

Although the Board has also considered entitlement to an even 
higher rating for the veteran's disability, the 10 percent 
evaluation is the highest evaluation for a tender and painful 
scar afforded by 38 C.F.R. § 4.118, Diagnostic Code 7804.  In 
addition, as discussed above, other applicable Codes do not 
provide any basis for a higher rating in view of the lack of 
medical evidence of atrophy or the limitation of motion based 
on objective examination.






ORDER

Restoration of a 10 percent rating for service-connected left 
groin pain due to pelvic stress fracture is granted.

An evaluation in excess of 10 percent for service-connected 
left groin pain due to pelvic stress fracture is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


